DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/30/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

	Examiner's Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner's amendment was given in a telephone interview with Philippe J.C. Signore (Registration No. 43,922) on January 26, 2022.

3.	The application's claims 1, 2, 18 and 19 have been amended as follows:
	- Claims 1, 2 and 19 are canceled.


a holder comprising a refraction area having a refractive power based on a prescription for correcting an abnormal refraction of an eye of the person;
a plurality of optical elements placed on at least one surface of the holder so as to at least one of slow down, retard or prevent a progress of the abnormal refraction of the eye of the person; and
at least one layer of at least one coating element covering at least a zone of at least one optical elements and at least a zone of the holder on which the optical elements are placed,
wherein the method comprises:
providing lens data, the lens data indicating at least a shape of the lens element to be determined, the shape of the lens element corresponding to a shape of the holder and to at least a shape of the optical elements of the lens element, the shape of the optical elements being associated with a targeted optical function; 
providing a coating lens transfer law associated with a coating process of a lens element comprising the optical elements, the coating process being associated with the coating element, the coating lens transfer law corresponding to transformations to apply to the shape of the surface of the lens element comprising [
determining the lens element based at least on the lens data and the coating lens transfer law.

Reason For Allowance

1.	Claim 18 is allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 18) a method implemented by computer means for determining a lens element, wherein the method comprises providing a transfer law associated with a coating process of a lens element comprising the optical elements, the coating process being associated with the coating element, the transfer law corresponding to transformations to apply to the shape of the surface of the lens element comprising the optical elements for compensating modifications of the targeted optical function of the optical elements induced by the coating process and determining the lens element adapted for the wearer based at least on the lens data and the coating lens transfer law.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chalberg (US 20200241325 A1) discloses a method of making a contact lens, comprising: providing a contact lens (300); forming dot patterns (301) on the contact lens surface by a transfer process (Figure 3C).  However, Chalberg does not teach or fairly suggest providing a transfer law associated with a coating process of a lens element comprising the optical elements, the coating process being associated with the coating element, the transfer law corresponding to transformations to apply to the shape of the surface of the lens element comprising the optical elements for compensating modifications of the targeted optical function of the optical elements induced by the coating process and determining the lens element adapted for the wearer based at least on the lens data and the coating lens transfer law.
  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TUYEN TRA/Primary Examiner, Art Unit 2872